         Case 1:16-cv-09517-LAK Document 372 Filed 09/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG,             LISA    STEIN,    and
  AUDREY HAYS,
                                                         Civil Action No. 16-CV-9517
                         Plaintiffs,                     (LAK)(KAP)

         v.

  LESTER EBER; ALEXBAY, LLC f/k/a LESTER
  EBER, LLC; ESTATE OF ELLIOTT W.                        NOTICE OF MOTION TO EXCLUDE
  GUMAER, JR.; and WENDY EBER,                           EVIDENCE AS SANCTIONS
                                                         PURSUANT TO RULE 37
                         Defendants,

         and

  EBER BROS. & CO., INC.; EBER BROS. WINE
  AND LIQUOR CORP.; EBER BROS. WINE &
  LIQUOR     METRO,        INC.;    EBER-
  CONNECTICUT,       LLC;    EBER-RHODE
  ISLAND, LLC; EBER BROS. ACQUISITION
  CORP.; EBER-METRO, LLC; SLOCUM &
  SONS OF MAINE, INC.; and CANANDAIGUA
  NATIONAL BANK & TRUST COMPANY,

                         Nominal Defendants.



       PLEASE TAKE NOTICE that Plaintiffs, Daniel Kleeberg, Lisa Stein, and Audrey Hays,
by and through their undersigned counsel, on September 14, at 9:30 a.m., or as soon thereafter as
they may be heard, will move the Honorable Court of the Southern District of New York, for an
order pursuant to Federal Rule of Civil Procedure 37, sanctioning Defendants Wendy Eber,
Estate of Lester Eber, and Alexbay, LLC, and precluding Defendants from offering testimony or
evidence from Michael Gallagher and precluding Defendants from offering documents produced
less than two weeks before the beginning of the trial into evidence.
        Case 1:16-cv-09517-LAK Document 372 Filed 09/09/21 Page 2 of 2




Dated: September 9, 2021

                                    /s Brian C. Brook                   .
                                    Brian C. Brook (BB 1980)
                                    BROOK & ASSOCIATES, PLLC
                                    100 Church Street, Floor 8
                                    Telephone: (212) 257-2334
                                    Facsimile: (646) 257-2887
                                    Brian@brook-law.com

                                    Attorneys for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                    and Audrey Hays




                                       2
